Exhibit 10.1

 

2014%20Cubic%20logo_7462%20TM_.jpg [cub20170630ex1012a0b55001.jpg]

Picture 1 [cub20170630ex1012a0b55002.jpg]

 

james r. edwards

Senior Vice President, General Counsel & Secretary

858-505-2226

jim.edwards@cubic.com

 

July 11, 2017

 

John D. Thomas

 

Re:      Employment Transition Agreement (“Agreement”)

 

Dear Jay,

 

This Agreement will confirm our understanding with respect to the transition of
your employment with Cubic Corporation (“Cubic”)  from Executive Vice President
and Chief Financial Officer to Executive Advisor for the period of FY 2018, and
the mutual separation of your employment with Cubic on October 1, 2018.

 

1.New Position. During the Term of this Agreement, you shall serve as an
Executive Advisor for Cubic. Your primary work location will remain
Cubic’s headquarters in San Diego, California, although some travel may be
required. You agree that on or before the Effective Date of this Agreement, you
will resign your position as Executive Vice President and Chief Financial
Officer of Cubic Corporation and sign all necessary paperwork to effectuate your
resignation from all other director and officer positions held with Cubic, its
subsidiaries and affiliates. This does not require your resignation from
independent foundations, including those with prior affiliation with Cubic.    

 

2.Duties. You will report directly to Brad Feldmann, President and CEO of Cubic
Corporation, and shall assist with assigned special projects in the area of
corporate growth initiatives and have such other duties and responsibilities as
may be assigned to you from time to time by Mr. Feldmann.  You agree to use your
best efforts and devote your full time and attention to the business and affairs
of Cubic during the Term of this Agreement and shall comply with the lawful
directions and instructions given to you in good faith by Mr. Feldmann. You
further agree not to, directly or indirectly, render services to any other
person or organization without Mr. Feldmann’s consent or otherwise engage in
activities that would interfere significantly with the faithful performance of
your duties hereunder; provided, however, that you may serve on civic or
charitable boards or engage in charitable activities without remuneration if
doing so is not inconsistent with, or adverse to, your employment with Cubic.

 

3.Term. The term of your employment under this Agreement shall commence on
October 1, 2017 (the “Effective Date”) and shall end on October 1, 2018 (the
“Expiration Date”),  or such earlier date on which your employment is terminated
by you or Cubic as described under

 

 



9333 Balboa Avenue, San Diego, CA 92123

858-277-6780 • Fax 858-505-1559

www.cubic.com • New York Stock Exchange Symbol: CUB

--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 2 of 20

 

Section 10, hereafter the “Term.” Upon the Expiration Date or prior termination
of this Agreement, you agree to sign all necessary paperwork to effectuate the
resignation of your Executive Advisor position.

 

4.Compensation. Subject to the conditions stated herein, during the Term of this
Agreement you shall receive the following compensation:  

 

(a) Annual base salary of $535,000.00, paid bi-weekly in accordance with Cubic’s
standard payroll practices.

 

(b) Participation in the Management Annual Incentive Plan for FY18 at the same
opportunity levels applicable to your position in FY16 and FY17.  Your
individual performance metric will be set at 100%.

 

(c) Continued receipt of your car allowance and all other similar, discretionary
employment benefits that you currently receive. 

 

(d) Reimbursement for reasonable attorneys’ fees incurred by you in connection
with this Agreement, with the legal bills to be submitted to Cubic General
Counsel (without waiving the attorney-client privilege), whose determination of
“reasonable” will be made in good faith. 

 

5.Long Term Incentive. You may continue to vest in any existing restricted stock
units (RSUs) and performance-based restricted stock units (PRSUs) through the
Term of this Agreement in accordance with the terms of the Cubic Corporation
2005 Equity Incentive Plan, Cubic Corporation 2015 Incentive Award Plan, and
your Restricted Stock Unit Award Grant Notices and Restricted Stock Unit Award
Agreements. However, you will not receive any additional RSU or PRSU grants
during the Term of this Agreement.    

 

6.Insurance Benefits.    During the Term of this Agreement you will remain
eligible for all currently provided insurance benefits, subject to any group
coverage changes, including but not limited to medical, dental and life
insurance.  

 

7.Paid Time Off and Holidays.  During the Term of this Agreement you will remain
eligible to participate in Cubic’s PTO and holiday policy and will continue to
accrue PTO at the same rate currently in effect.

 

8.Expenses. Cubic will continue to provide you with, or subsidize your current
work equipment and tools including your computer, mobile phone and tablet. Cubic
will continue to reimburse all other reasonable and necessary business and
travel expenses related to the performance of your duties hereunder in
accordance with its established policies and procedures. Travel expenses will be
approved pursuant to Cubic policy. 

 

9.Duty of Loyalty. During the Term of this Agreement you will not, anywhere in
the world, directly or indirectly, compete with Cubic in any way or act as an
officer, director, employee, consultant, lender, or agent of any entity that is
engaged in or actively pursuing any





 

--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 3 of 19

 

business of the same nature as, or in competition with, the business in which
Cubic is now engaged or in which it becomes engaged during your employment.

 

10.Separation Pay and Benefits. Upon the following circumstances  you will
receive the separation pay and benefits described in, and subject to the terms
and conditions of, the Separation Agreement and General Release (“Separation
Agreement”), expressly incorporated herein as Attachment A: (i) you remain
actively employed by Cubic as Executive Advisor through the Expiration Date of
this Agreement; (ii) your employment is involuntary terminated by Cubic without
“Cause,” as defined below, prior to the Expiration Date of this
Agreement; OR (iii) you voluntary resign your employment with Cubic for “Good
Reason,” prior to the Expiration Date of this Agreement. 

 

(a)     Definition of Cause.  For the purposes of this Agreement, the term
“Cause” shall mean a  good faith determination by Cubic that you: (i) engaged in
willful, reckless or gross misconduct that materially could or does injure the
business or reputation of Cubic or any of its subsidiaries; (ii) materially
breached this Agreement or any other agreement between you and Cubic, and such
breach is either not curable as determined by Cubic or has not been cured within
thirty (30) days after your receipt of written notice of such breach; (iii)
materially violated a Cubic policy,  and such violation is either not curable in
the determination of Cubic or has not been cured within thirty (30) days after
your receipt of written notice of such violation; (iv) materially failed to
follow any lawful directive of Cubic or its management; (v) are unable to
perform the essential functions of your position with or without reasonable
accommodation of a disability; (vi) are convicted of, or pled no contest to a
felony or any crime involving dishonesty or moral turpitude; (vii) failed or
refused to adequately or satisfactorily perform the duties and responsibilities
of your position with Cubic and failed or refused to cure such performance
failure to Cubic’s satisfaction within thirty (30) days after written notice
thereof has been given to you by Cubic; OR (viii) are entitled to severance
benefits under provisions of the Cubic Transition Protection Plan.

 

(b)     Definition of Good Reason. For the purposes of this Agreement, the term
“Good Reason” shall mean a good faith determination by you that Cubic has:
(i) materially breached this Agreement, which breach has not been cured within
thirty (30) days after written notice of such breach has been given by you to
Mr. Feldmann; (ii) engaged in conduct that is illegal, which materially and
adversely affects your employment; (iii) substantially reduced your duties,
responsibilities and base salary, and failed to cure same within thirty (30)
days of your written notice to Mr. Feldmann;  OR  (iv) relocated your principal
place of business to a location more than sixty (60) miles from your current
work location without your consent.

 

11.Transition Protection Plan. Consistent with Section 10, you understand and
agree that if you become entitled to severance benefits under the Cubic
Transition Protection Plan during the Term of this Agreement, Cubic shall have
no obligation to provide you with any of the separation pay or benefits
described in this Agreement or the Attachment A. Your rights to participate in
the Transition Protection Plan shall supersede and replace any rights you may
have to Separation Pay or Benefits under this Agreement. Your rights under the
Transition Protection Plan terminate upon your Separation Date.

 







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 4 of 19

 

12.Confidentiality. In connection with the performance of this Agreement, you
acknowledge that you will continue to have access to trade secrets and other
confidential or proprietary information of Cubic and its subsidiaries. You agree
to refrain from disclosing any confidential information, trade secrets or
proprietary information relating to the services, products, processes,
techniques, future developments, costs, profits, business development, market
information and other subject matter pertaining to the business of Cubic or its
subsidiaries that you acquire or learn during the Term of this Agreement. Your
obligations under this Section 12 apply during the Term of your employment
pursuant to this Agreement and indefinitely thereafter.  This obligation does
not apply to information already in the public domain.   

 

13.Miscellaneous.

 

(a)     Successors. The rights and obligations of Cubic under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of Cubic. You agree not to assign any of your rights or obligations
under this Agreement.

 

(b)     Legal Counsel.  You acknowledge that you have been given the opportunity
to consult with legal counsel or any other advisor of your choosing regarding
this Agreement, and you acknowledge you have done so.  You understand and agree
that any attorney employed by Cubic and any member of management who has
discussed any term or condition of this Agreement with you is only acting on
behalf of Cubic,  and not on your behalf.

 

(c)     Severability. If any material condition or provision contained herein is
held to be invalid, void, or unenforceable by a final judgment of any court or
arbitrator, then the remaining provisions of this Agreement shall remain in full
force and effect and the unenforceable provision shall be deemed modified to the
limited extent required to permit its enforcement in a manner most closely
representing the intention of the parties as expressed herein.

 

(d)     Waiver. The failure to exercise any right under this Agreement shall not
be deemed to be a waiver of such right, and shall not affect the right to
enforce each and every right hereof. The waiver of any breach of any term,
provision, covenant, or condition in this Agreement shall not be deemed to be a
waiver of any (a) subsequent breach of such term, provision, covenant, or
condition or (b) other term, provision, covenant, or condition.

 

(e)     Governing Law. This Agreement shall be governed by the laws of the State
of California and the United States, as applicable.  

 

(f)     Complete Agreement. Except as expressly stated herein, and as contained
in the applicable Cubic benefit plans, this Agreement contains the entire
agreement between you and Cubic and supersedes any prior agreement or
understanding between the parties (whether oral or written) regarding the
subject matters contained herein. You acknowledge that no promises have been
made to you regarding your employment with Cubic for FY 2018 that are not
contained in this Agreement. This Agreement may only be modified or amended by a
subsequent written agreement signed by both parties.

 







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 5 of 19

 

(g)     Counterparts. This Agreement may be executed in counterparts. Each such
counterpart shall be deemed an original agreement and together shall constitute
one and the same agreement.

 

If you wish to accept this offer on the terms outlined above, please sign and
return this letter Agreement to me by July 12, 2017. Should you have any
questions, please do not hesitate to have your attorney call me directly at
(858)  505-2226. 

 

Sincerely,

 

James R. Edwards

Sr. Vice President, General Counsel & Secretary

 

Enclosures

 

 

 

 

AGREED AND ACCEPTED BY:

    

DATED:

 

 

 

/s/John D. Thomas

 

July 11, 2017

John D. Thomas

 

 

 

 

 

 







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 6 of 19

 

ATTACHMENT A

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release ("Agreement") is made by and
between Cubic Corporation ("CUBIC") on the one hand, and John D. Thomas
(“EMPLOYEE") on the other hand, as of the date the parties have signed it below,
with respect to the following facts:

 

A. EMPLOYEE and CUBIC have mutually agreed to separate EMPLOYEE’s employment.

 

B. CUBIC and EMPLOYEE wish to enter into an agreement with regard to the
separation of that employment relationship to resolve any and all issues
relating to CUBIC’s employment of EMPLOYEE.

 

THE PARTIES THEREFORE AGREE AND PROMISE in consideration of all of the following
terms and conditions as follows:

 

1. Separation Date. EMPLOYEE’s last day of employment with CUBIC will be October
1, 2018 (“Separation Date”).   

 

2. Separation Pay and Benefits. In full consideration of EMPLOYEE signing,
returning, and not revoking this Agreement within the time periods specified
below in Section 21, CUBIC will provide EMPLOYEE with the following separation
benefits to which employee is not otherwise entitled:

 

a. Separation Pay. CUBIC will pay EMPLOYEE separation pay in the total gross
amount of twelve (12) months of his current base salary (“Separation Pay”). The
Separation Pay will be paid to EMPLOYEE in equal bi-weekly amounts over a twelve
(12) month period following his Separation Date, in accordance with CUBIC’s
regular payroll dates and practices. Payments will begin on the first regular
CUBIC pay day after the Effective Date of this Agreement, as defined in Section
21. All Separation Pay will be subject to required tax withholdings.

 

b.Insurance Benefit. If EMPLOYEE timely elects to continue EMPLOYEE’s insurance
benefits under the provisions of COBRA subsequent to his Separation Date, CUBIC
will pay EMPLOYEE’s COBRA premiums for twelve (12) months following EMPLOYEE’s
Separation Date, subject to any group coverage changes. After twelve (12)
months’ time, EMPLOYEE will be responsible for any COBRA premiums necessary to
provide medical and dental coverage. The “COBRA qualifying event” will be
EMPLOYEE’s separation from CUBIC. COBRA election materials and forms will be
provided to EMPLOYEE separately. EMPLOYEE must sign and return these forms in a
timely manner to be eligible for the foregoing COBRA benefits.

 







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 7 of 19

 

c.Stock Units. Pursuant to the Cubic Corporation 2005 Equity Incentive Plan and
the Cubic Corporation 2015 Incentive Award Plan EMPLOYEE has been granted
restricted stock units ("RSUs") pursuant to those certain Restricted Stock Unit
Award Grant Notices and Restricted Stock Unit Award Agreements (each, an "RSU
Agreement"). EMPLOYEE will retain only those RSUs and PRSUs that vest in
accordance with their terms on or before EMPLOYEE’s Separation Date and any
unvested RSUs and PRSUs shall terminate.

 

d.Management Annual Incentive Plan.    EMPLOYEE will remain eligible for a FY18
bonus based on the established company and personal performance metrics in the
applicable Management Annual Incentive Plan. The personal performance metric for
EMPLOYEE shall be set at 100%. Such bonus will be calculated and paid in the
normal course of CUBIC’s administration of the Management Annual Incentive Plan,
but in no event later than March 15, 2019.

 

e.Transition Protection Plan. EMPLOYEE’s rights under the Cubic Transition
Protection Plan shall terminate upon his Separation Date. If EMPLOYEE becomes
entitled to severance benefits under the Cubic Transition Protection Plan prior
to his Separation Date, CUBIC shall have no obligation to provide EMPLOYEE with
any of the separation pay or benefits described in this Agreement. EMPLOYEE’s
rights to participate in the Cubic Transition Protection Plan shall supersede
and replace any rights EMPLOYEE may have to Separation Pay or Benefits under
this Agreement.

 

EMPLOYEE agrees that the above Separation Pay and Benefits constitute adequate
consideration for all terms and conditions contained in this Agreement,
including but not limited to the full and final satisfaction of any and all
claims of any nature and kind whatsoever that EMPLOYEE ever had, now has or may
have against CUBIC and all other persons and entities released herein, arising
through the date of this Agreement, including but not limited to any claims
relating in any way to CUBIC’s employment of EMPLOYEE or the separation of
EMPLOYEE’s employment.

 

EMPLOYEE agrees that the above separation pay and benefits supersede and replace
any severance pay or benefits that EMPLOYEE would otherwise be eligible for
under the provisions of Cubic Corporation’s Severance Policy.

 

3. General Release of All Claims. As a material inducement to CUBIC to enter
into this Agreement, and in consideration of the other conditions herein,
EMPLOYEE irrevocably and unconditionally releases CUBIC, its parent company, and
any of their subsidiaries, divisions, affiliates, stockholders, predecessors,
successors, assigns, agents, attorneys, directors, officers, employees,
representatives and all persons acting by, through, under or in concert with any
of them (collectively referred to as "Releasees"), from any and all claims,
complaints, liabilities, obligations, agreements, damages, actions of any
nature, known or unknown, suspected or unsuspected, that EMPLOYEE ever had, now
has, or hereafter may have arising through the date of this Agreement, including
but not limited to any claims arising out of EMPLOYEE’s employment relationship
or the separation of EMPLOYEE’s employment relationship with CUBIC.  This
release shall not apply to discharge any of CUBIC’s obligations created by this
Agreement.   

 

Also, without limiting the generality of the foregoing, EMPLOYEE agrees to waive
any and all claims for breach of contract, breach of the covenant of good faith
and fair dealing, employment discrimination, harassment, and retaliation in
violation of any California or other state or federal







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 8 of 19

 

statute or regulation, including but not limited to, claims for violation of
Title VII of the Civil Rights Act of 1964, the Family and Medical Leave Act, the
Age Discrimination in Employment Act (“ADEA”), the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the California Fair
Employment and Housing Act, the California Family Rights Act, the Employee
Retirement Income Security Act of 1974, the federal Worker Adjustment and
Retraining Notification (“WARN”) Act of 1988, the California WARN Act, the
National Labor Relations Act, as well as claims for violation of California
public policy or similar state or federal laws, violation of constitutional
rights, as well as intentional and negligent infliction of emotional distress,
defamation, fraud, and violation of the California Labor Code or similar state
or federal laws.

 

This General Release provision does not apply to: (1) claims by EMPLOYEE for
workers’ compensation benefits or unemployment insurance benefits, except claims
for wrongful termination or discrimination under the Workers’ Compensation Act
or the Unemployment Insurance Code; (2) EMPLOYEE’s entitlement to any
indemnification rights EMPLOYEE may have under CUBIC’s By-laws, the California
Labor Code or any policy of  any action to enforce or challenge the
enforceability of this Agreement; (3) EMPLOYEE’s rights under the Cubic
Transition Protection Plan; or (4) any other claims that, by statute, cannot be
released by this Agreement.

 

4. Waiver of Known and Unknown Claims. EMPLOYEE expressly waives and
relinquishes all rights and benefits afforded by Section 1542 of the Civil Code
of the State of California, and does so understanding and acknowledging the
significance of this specific waiver of Section 1542. Section 1542 of the Civil
Code of the State of California states as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected his or her settlement with
the debtor.

 

EMPLOYEE understands that EMPLOYEE is a “creditor” within the meaning of Section
1542.  Notwithstanding the provisions of Section 1542, this Agreement shall be
in full settlement of all claims and disputes being released herein, including
unknown claims. 

 

5. Discovery of Different or Additional Facts. EMPLOYEE acknowledges that
EMPLOYEE may discover facts different from, or in addition to, those EMPLOYEE
now knows or believes to be true with respect to the claims, complaints,
liabilities, obligations, agreements, damages and actions herein released, and
agrees the release herein shall be and remain in effect in all respects as a
complete and general release as to all matters released herein, notwithstanding
any such different or additional facts.

 

6. Consulting Assistance During Separation Pay Period.  The twelve (12) month
period following EMPLOYEE’s Separation Date is “the Separation Pay Period.”
During the Separation Pay Period, EMPLOYEE agrees to be available to provide
information to CUBIC related to activities EMPLOYEE was engaged in during
EMPLOYEE’s employment with CUBIC (“Consulting Activities”). Such Consulting
Activities shall not require more than eight (8) hours in any single work week.
Compensation to EMPLOYEE for the Consulting Activities shall be included within
the Separation Pay, and therefore, EMPLOYEE shall not be entitled to any
additional compensation for these activities, other than any out-of-pocket
expenses necessarily incurred by EMPLOYEE in connection with such activities,
provided such expenses are reimbursable under CUBIC policy.







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 9 of 19

 

7.  Confidentiality of Agreement.  EMPLOYEE agrees to maintain and hold this
Agreement, and all of its terms, specifically including but not limited to the
nature and amount of the Separation Pay, in strict confidence. Accordingly,
except as specifically provided in this Section 7, EMPLOYEE agrees not to make
any public statement about or to otherwise disseminate or disclose this
Agreement or any of its terms, to any other person or business entity, including
without limitation any present or former CUBIC employee, customer or business
partner.

It shall not be a violation of this provision for EMPLOYEE to reveal or discuss
any terms of this Agreement to the extent reasonably necessary to obtain legal
or financial advice related to this Agreement or the parties’ respective
obligations under it, to enforce this Agreement, or as required in order to
respond to an audit or inquiry by a government entity or a duly issued subpoena.

In the event EMPLOYEE concludes he is obligated to disclose any term of this
Agreement in response to an audit or inquiry by a government entity or a
subpoena, unless prohibited by law from doing so, EMPLOYEE shall provide CUBIC,
through its General Counsel, no less than five (5) business days’ notice of the
audit, inquiry or subpoena along with a copy of any document(s) constituting or
relating to such audit, inquiry or subpoena.

8.  Nondisparagement.  Neither the EMPLOYEE, nor the officers or directors of
CUBIC shall  make any disparaging comments, whether oral, written or via any
web-based or social media vehicle, to any third person or party about each
other, any of CUBIC’s executives or employees, or its products or services, as
the term “disparage” and “disparaging” is set forth in any dictionary of English
or of law. 

This provision is not intended to prevent either party from providing truthful
information to the other or any government or law enforcement entity in response
to an official request for information, or from provided truthful information in
response to a duly issued subpoena.  In the event EMPLOYEE receives an official
request for information from a government or law enforcement entity, or a
subpoena, and he concludes such request or subpoena will likely require him to
provide information about CUBIC, unless prohibited by law from doing so,
EMPLOYEE shall provide CUBIC, through its General Counsel, no less than (5)
business days’ notice of the request or subpoena along with a copy of any
document(s) constituting or relating to such request or subpoena.  CUBIC shall
provide equivalent notice under similar terms and circumstances to EMPLOYEE.

9.  Restrictions on EMPLOYEE’s Activities During Separation Pay Period.  As a
condition of receiving the Separation Pay and Benefits, and in order that
EMPLOYEE may remain available to provide consulting assistance to CUBIC as
provided in Section 6 above during the Separation Pay Period, EMPLOYEE shall not
accept or engage in any employment, nor provide any services for remuneration in
any other capacity (e.g., as an independent contractor, sole proprietor,
partner, or joint venturer) for (a) any person or business engaged in the
provision of any services or the design, manufacturing or sale of any product or
service, that is the same, substantially similar to or competitive with, any
product or service of CUBIC, or (b) any investment banking or venture capital
firm which may attempt to, or have an interest in, acquiring Cubic Corporation
(collectively “Competitive Activities”).  If EMPLOYEE has accepted any
employment during the Separation Pay Period with an investment banking or
venture capital firm and later learns that firm has an interest in acquiring
CUBIC, EMPLOYEE shall promptly advise his employer of this restriction and
abstain from any activities relating to CUBIC.







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 10 of 19

 

In the event EMPLOYEE engages in Competitive Activities during the Separation
Pay Period, EMPLOYEE agrees that any Separation Pay that has been paid while
EMPLOYEE was engaged in Competitive Activities shall be returned to CUBIC, and
EMPLOYEE’s right to receive any payments constituting Separation Pay and
Benefits after the date such Competitive Activity commenced shall be irrevocably
waived.

 

Examples of companies currently engaged in the provision of services or the
design, manufacturing or sale of a product, that is the same, substantially
similar to or competitive with, services or products of CUBIC are set forth in a
side letter executed by the parties in conjunction with this Agreement.

 

If EMPLOYEE has questions or concerns as to whether a proposed activity or
action would violate the provisions of this section, he will confer with CUBIC
through its General Counsel.  In such instance, the parties will negotiate in
good faith and CUBIC shall not unreasonably withhold approval for EMPLOYEE to
engage in the proposed activities.

10.  Nonsolicitation. EMPLOYEE agrees that, until the passage of one (1) year
after the end of the Separation Pay Period, EMPLOYEE shall not take any action
to directly or indirectly solicit any employee or contractor of CUBIC to
terminate his, her or its relationship with CUBIC, including by making any
solicitation or by providing to any person or entity information about the
skills, capabilities, background, or compensation of any CUBIC employee or
contractor (“Solicitation Activities”).

In the event EMPLOYEE engages in Solicitation Activities in breach of this
provision, EMPLOYEE agrees that, in addition to any damages caused to CUBIC by
such Solicitation Activities, any Separation Pay that has been paid while
EMPLOYEE was engaged in Solicitation Activities shall be returned to CUBIC, and
EMPLOYEE’s right to receive any payments constituting Separation Pay and
Benefits after the date such Solicitation Activity commenced shall be
irrevocably waived. Nothing in this provision shall limit CUBIC’s right to seek
injunctive relief related to any Solicitation Activities in breach of this
provision.

11. Non-Disclosure of CUBIC Confidential Information. EMPLOYEE agrees that
EMPLOYEE shall not use or disclose to any person(s) or entity(ies), public or
private, at any time or in any manner, directly or indirectly, any “CUBIC
Confidential Information,” including but not limited to, all forms and types of
business, technical, financial, economic, sales, marketing or customer
information of CUBIC that EMPLOYEE received, developed or had access to as a
result of his/her employment with CUBIC, which has not been previously disclosed
to the general public by an authorized CUBIC representative or customer,
regardless of whether such information would be deemed a trade secret under
applicable law. 

CUBIC Confidential Information shall be interpreted broadly and also includes,
but is not limited to, business strategies and plans, financial information,
projections, pricing and cost information, proposals, lists of present or future
customers, all information obtained from or about current or future customers,
supplier lists and information, plans and results of research and development,
reports, manuals, policies, personnel information (other than EMPLOYEE’s own
information), evaluations, designs, specifications, blueprints, drawings,
patterns, compilations, formulas, programs, software, prototypes, methods,
processes, devices, procedures, inventions, special techniques of any kind
peculiar to CUBIC’s operations, or other confidential or proprietary information
or intellectual property related to the business, products, services, or plans
of Company, whether tangible or intangible, and whether stored or memorialized
physically, electronically, photographically, or in EMPLOYEE’s memory. This
specifically includes all







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 11 of 19

 

information CUBIC has received from customers or other third parties that is not
generally known to the public or is subject to a confidentiality
agreement.  CUBIC Confidential Information shall not include information or
material that is already in the public domain.  

 

The federal Defend Trade Secrets Act of 2016 provides immunity in certain
circumstances to employees for limited disclosures of a company’s trade secrets.
Specifically, employees may disclose trade secrets: (1) in confidence, either
directly or indirectly, to a federal, state, or local government official, or to
an attorney, solely for the purpose of reporting or investigating a suspected
violation of law; or (2) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Additionally, employees who
file retaliation lawsuits for reporting a suspected violation of law may also:
(1) disclose the trade secret to his/her attorney, and (2) use the information
in related court proceeding, as long as the individual files documents
containing the trade secret under seal, and does not otherwise disclose the
trade secret except pursuant to court order.

 

12. Code Section 409A. All separation payments to be made upon a termination of
employment under this Agreement may be made only upon a “separation of service”
within the meaning of Section 409A of the Code and the Department of Treasury
regulations and other guidance promulgated thereunder.

 

Notwithstanding any provision to the contrary in this Agreement, if EMPLOYEE is
deemed by CUBIC at the time of EMPLOYEE's separation from service to be a
“specified employee” for purposes of Code Section 401A(a)(2)(B)(i), to the
extent delayed commencement of any portion of the benefits to which EMPLOYEE is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i), such portion of EMPLOYEE'S
benefits shall not be provided to EMPLOYEE prior to the earlier of (i) the
expiration of the six-month period measured from the date of Employee’s
“separation of service” with CUBIC or (ii) the date of Employee’s death.    Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section 12 shall
be paid in a lump sum to Employee, and any remaining payments due under this
Agreement shall be paid as otherwise provided herein. To the extent applicable,
this Agreement shall be interpreted in accordance with the applicable exemptions
from Section 409A of the Code.

 

To the extent that any provision of the Agreement is ambiguous as to its
compliance with Section 409A of the Code, the provision shall be read in such a
manner that no payments payable under this Agreement shall be subject to an
“additional tax” as defined in Section 409A(a)(1)(B) of the Code.  Each series
of installment payments made under this Agreement is hereby designated as a
series of “separate payments” within the meaning of Section 409A of the Code.
Any reimbursement of expenses or in-kind benefits payable under this Agreement
shall be made in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv)
and shall be paid on or before the last day of EMPLOYEE'S taxable year following
the taxable year in which EMPLOYEE incurred the expenses. 

 

The amount of expenses reimbursed or in-kind benefits payable during any taxable
year of EMPLOYEE'S will not affect the amount eligible for reimbursement or
in-kind benefits payable in any other taxable year of EMPLOYEE'S, and EMPLOYEE'S
right to reimbursement for such amounts shall not be subject to liquidation or
exchange for any other benefit







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 12 of 19

 

13. Pending and Future Claims. EMPLOYEE agrees that, to the fullest extent
permitted by law, EMPLOYEE will not initiate any demand for arbitration or
lawsuit related to the matters released above, it being the intention of the
parties that with the execution of this release, the Releasees will be
absolutely, unconditionally and forever discharged of and from all obligations
to or on behalf of EMPLOYEE related in any way to the matters discharged herein.

 

In addition, EMPLOYEE agrees not to assist any other person or entity bringing
any arbitration, lawsuit, or other legal action, that is opposed to CUBIC or any
other Releasees unless compelled to do so by a court of law. However, this
Agreement shall not preclude EMPLOYEE from filing a complaint with or
participating in an investigation or proceeding conducted by a federal or state
government agency. EMPLOYEE nonetheless expressly releases his right to receive
any monetary damages or other personal relief based on a complaint or charge
filed with a federal or state government agency by EMPLOYEE or on his behalf.

 

14. Return of Company Property. EMPLOYEE agrees to return any and all equipment,
property and materials in EMPLOYEE’s possession that belong to, or identify
EMPLOYEE as an employee or representative of CUBIC, including but not limited
to, files, records, credit cards, business cards, badges, card key passes,
computers, and keys by EMPLOYEE’s Separation Date.  

 

15.  California Law. This Agreement shall be governed by and interpreted
according to the laws of the State of California and the United States, as
applicable.

 

16. Review of the Agreement and Voluntariness. EMPLOYEE acknowledges that
EMPLOYEE has read this Agreement, fully understands EMPLOYEE’s rights,
privileges and duties under the Agreement, and enters this Agreement freely and
voluntarily, without coercion or duress. 

 

17. Severability. If any term, part or provision of this Agreement is invalid or
illegal, the validity of the Agreement's other terms, parts and provisions shall
not be affected thereby and said invalid or illegal term, part or provision
shall be deemed not to be a part of this Agreement. 

 

18.  Binding on Successors. This Agreement and all of its provisions shall be
binding upon, and inure to the benefit of, any successors, assigns, personal
representatives or heirs of the parties hereto.

 

19.  No External or Prior Representations. EMPLOYEE represents and acknowledges
that, in executing this Agreement, EMPLOYEE does not rely and has not relied
upon any representation or statement not set forth herein made by any of the
Releasees, their agents or representatives. 

 

20. Entire Agreement. Except as expressly stated herein, and for the Indemnity
Agreement between CUBIC and EMPLOYEE, and the terms of any applicable benefit
plans, the parties acknowledge and represent that this Agreement contains the
entire understanding between them with respect to the matters set forth herein
and supersedes any prior inconsistent agreements or understandings.

 

The parties further acknowledge that the terms of this Agreement are contractual
and not a mere recital. This Agreement may only be modified by a writing signed
by both parties.

 







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 13 of 19

 

21. Time for Consideration of Agreement.  This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f), for the release of claims under the ADEA.  The following general
provisions, along with the other provisions of this Agreement, are agreed to for
this purpose:

 

a. EMPLOYEE is advised to consult with an attorney concerning the terms of this
Agreement and the consequences of signing it and EMPLOYEE acknowledges and
agrees that EMPLOYEE has obtained and considered any such legal advice EMPLOYEE
deems necessary, such that EMPLOYEE is entering into this Agreement freely,
knowingly, and voluntarily;

 

b. EMPLOYEE has twenty-one (21) days from receipt to review and consider this
Agreement. EMPLOYEE may use as much of this time as EMPLOYEE wishes prior to
signing. EMPLOYEE is not required, but may elect to sign this Agreement before
his Separation Date. If EMPLOYEE signs this Agreement prior to his Separation
Date, as a condition of receiving the Separation Pay and Benefits described
herein, EMPLOYEE must sign a written Reaffirmation of Sections 3, 4, 5 and 13 of
this Agreement, upon his Separation Date or within five (5) days thereof;  

 

c. For a period of seven (7) days following the execution of this Agreement,
EMPLOYEE may revoke the Agreement, and the Agreement shall not become effective
or enforceable until the revocation time has expired;

 

d. To be effective, any revocation of this Agreement must be made by EMPLOYEE in
writing, signed, dated and delivered to James Edwards in CUBIC’s Law Department
no later than seven (7) days from the execution of the Agreement.  If the
seventh day falls on a weekend or a holiday, EMPLOYEE’s revocation must be
delivered on the next business day;

 

e. This Agreement shall become effective eight (8) days after it is signed by
EMPLOYEE (“Effective Date”), unless revoked by EMPLOYEE prior to that time as
set forth above; and

 

f. This Agreement does not waive or release any rights or claims that EMPLOYEE
may have that arise after the execution of this Agreement. 

 

22. Construction. This Agreement shall not be construed or interpreted for or
against any party hereto based on the fact that one party's attorney drafted
this Agreement or caused this Agreement to be drafted.







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 14 of 19

 

23. Controversies Arising Out of Agreement. The parties agree that any
judicially cognizable controversy or claim arising out of or relating to this
Agreement or its breach shall be resolved through a confidential and binding
arbitration before a single neutral arbitrator in San Diego, California in
accordance with the rules and procedures of the Judicial Arbitration and
Mediation Services (“JAMS”). The JAMS rules and procedures may be found online
at www.jamsadr.org. Both EMPLOYEE and CUBIC expressly waive their right to a
jury trial.

 

This paragraph is intended to be the exclusive method for resolving any and all
claims by the parties against each other for payment of damages under this
Agreement or relating to EMPLOYEE'S employment; provided, however, that EMPLOYEE
shall retain the right to pursue rights or claims expressly excluded from the
“General Release of Claims” section  above, as well as EMPLOYEE’s rights to file
or participate in a complaint or investigation with a government agency under
the “Pending and Future Claims” section above.

 

This Agreement shall not limit either party’s right to obtain any provisional
remedy, including, without limitation, injunctive or similar relief, from any
court of competent jurisdiction as may be necessary to protect their rights and
interests pending the outcome of arbitration, including without limitation
injunctive relief, in any court of competent jurisdiction pursuant to California
Code of Civil Procedure § 1281.8 or any similar statute of an applicable
jurisdiction.

 

Seeking any such relief shall not be deemed to be a waiver of such party’s right
to compel arbitration. This Agreement has been negotiated at arms’ length by two
sophisticated parties and as such the parties agree to bear their own attorneys’
fees and costs related to such arbitration, and to share equally in all other
costs of the arbitration, including the JAMS' administrative fees, the fee of
the arbitrator, and all other necessary fees and costs, unless California law
requires otherwise.

 

24.  Non-Disclosure and Other Agreements. This Agreement will not supersede any
existing Employee Inventions And Secrecy Agreement executed by EMPLOYEE while
employed at CUBIC or any other agreements relating to CUBIC’s confidential
information, proprietary information, trade secrets, or intellectual property.
Further, the parties expressly incorporate the provisions of the Non-Disclosure
Agreement, attached hereto as Exhibit 1, as if set forth in full herein. 

 

25.  No Admissions. The parties agree that this Agreement is not an admission of
any liability or fault whatsoever by EMPLOYEE or CUBIC, and shall not be used as
such in any legal or administrative proceeding.

 







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 15 of 19

 

26. Other.  By signing below, EMPLOYEE is acknowledging that EMPLOYEE has
carefully read this Agreement, fully understands what it means, is entering into
it knowingly and voluntarily and that all of EMPLOYEE’s representations in it
are true.

 

EMPLOYEE understands that the consideration period described in Section 21
started when EMPLOYEE was first given this Agreement, and EMPLOYEE waives any
right to have it restarted or extended by any subsequent changes to this
Agreement. EMPLOYEE acknowledges that CUBIC would not have given EMPLOYEE the
Separation Pay and Benefits EMPLOYEE is getting in exchange for this Agreement
but for EMPLOYEE’s representations and promises that EMPLOYEE is making by
signing it.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN OR
UNKNOWN CLAIMS. 

 

AGREED AND ACCEPTED:

 

EMPLOYEE

 

 

 

/s/John D. Thomas

 

John D. Thomas

 

 

 

Executed this 11th day of July, 2017 at San Diego, California.

 

 

CUBIC CORPORATION

 

 

 

/s/ James R. Edwards

 

James R. Edwards

 

Sr. Vice President, General Counsel & Secretary

 

 

 

Executed this 11th day of July, 2017 at San Diego, California.

 







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 16 of 19

 

EXHIBIT 1

 

NON-DISCLOSURE AGREEMENT

 

This NON-DISCLOSURE AGREEMENT (the “Agreement”) is dated as of October 1, 2018
and is made and entered into by and between CUBIC CORPORATION, a corporation
organized and existing under the laws of the State of Delaware having its
principal offices at 9333 Balboa Avenue, San Diego, California 92123, and JOHN
D. THOMAS (“Recipient”).

 

1.Recipient may be providing occasional consulting services to Cubic Corporation
or its subsidiaries (collectively “Cubic” or the “Company”), during the period
of October 1, 2018 and September 30, 2019. In providing such consulting
services, Recipient may receive access to Proprietary Information (as defined
below) from Cubic that Cubic deems to be confidential, proprietary, and/or
business-sensitive. Cubic will provide Recipient with access to such Proprietary
Information for the sole purpose of learning about and assisting with Cubic’s
business and operations (hereinafter, the “Purpose”), subject to Recipient’s
strict adherence to the obligations set forth below.   

 

2."Proprietary Information" shall mean all forms and types of business,
technical, financial, economic, sales, marketing, or customer information of
Cubic, including, without limitation, written, magnetic or optical media, and
oral and visual disclosures that Recipient receives or has access to, from the
Cubic network or any other source, as a result of the Purpose, which has not
been previously disclosed to the general public by an authorized Company
representative or customer, regardless of whether such information would be
deemed a trade secret under applicable law. Proprietary Information shall be
interpreted broadly and includes, but is not limited to, business strategies and
plans, financial information, projections, pricing and cost information,
proposals, lists of present of future customers, all information obtained from
or about current or future customers, supplier lists and information, plans and
results of research and development, reports, manuals, policies, evaluations,
designs, specifications, blueprints, drawings, patterns, compilations, formulas,
programs, software, prototypes, methods, processes, devices, procedures, special
techniques of any kind peculiar to the Company’s operations, or other
confidential or proprietary information or intellectual property related to the
business, products, services, or plans of Company, whether tangible or
intangible, and whether stored or memorialized physically, electronically,
photographically, or in Recipient’s memory. This specifically includes all
information the Company receives from customers or other third parties that is
not generally known to the public or is subject to a confidentiality agreement.
Proprietary Information does not include furnished information which:

(1)    At the time of disclosure, is in the public domain;

(2)    After disclosure, lawfully enters the public domain other than as a
result of the act or omission of Recipient; or

(3)    Recipient can conclusively demonstrate by written evidence that the same
was lawfully known to it without restriction or was developed independently by
it without direct or indirect access to the Proprietary Information provided by
Cubic.

 

3.Recipient acknowledges that the Company is entitled to prevent the
unauthorized use or disclosure of its Proprietary Information. Unless expressly
authorized by Cubic for its sole benefit, Recipient shall hold in the strictest
confidence and not use, disclose, or allow to be







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 17 of 19

 

disclosed to any person, firm, or corporation, the Company’s Proprietary
Information. Recipient shall take all reasonable measures necessary to maintain
the secrecy of Proprietary Information.

 

4.This Agreement shall become effective upon its execution by both Parties as of
the date written above (the “Effective Date”) and shall apply to all information
furnished by Cubic to Recipient for a period of one year following the Effective
Date (“the Term”). The Term may be extended by mutual written agreement between
the Parties.

 

5.Upon expiration or termination of this Agreement, or upon demand of Cubic at
any time, Recipient shall, at Cubic’s option, (a) immediately return all
Proprietary Information (including, but not limited to, all copies, extracts,
summaries, or digests thereof) to Cubic or (b) destroy all Proprietary
Information (including, but not limited to, all copies, extracts, summaries, or
digests thereof) and provide Cubic with written certification of such
destruction. Notwithstanding the termination or expiration of this Agreement,
this Agreement shall be coterminous and expire with any agreement to which it is
or becomes appended, and the scope of this Agreement shall be augmented to
permit the Parties to perform under the appended agreement.

 

6.All rights in Proprietary Information are reserved by Cubic. Other than the
rights expressly granted herein, neither this Agreement, nor the disclosure of
any Proprietary Information, shall be construed as expressing or implying any
other rights, including but not limited to any rights of ownership of
Proprietary Information, or rights to any invention, patent, copyright or other
intellectual property right heretofore or hereafter owned, acquired, developed,
or licensable by Cubic. All Proprietary Information shall remain the exclusive
property of Cubic. This Agreement shall not be construed to recognize or create
any formal business, agency, or employment relationship.

 

7.Any notice under or in connection with this Agreement shall be in writing and
delivered by reputable overnight mail equivalent carrier, facsimile, or first
class mail. Such notice shall be deemed to have been given when received by the
Party to which the communication is directed at its address set forth below:

 

To Cubic:

    

To Recipient:

 

 

 

Attn: Law Department

 

John D. Thomas

Cubic Corporation

 

 

9333 Balboa Avenue

 

 

San Diego, CA 92123

 

 

Phone: (858) 505-2499

 

 

Fax: (858) 505-1599

 

 

 

8.Neither this Agreement, nor any rights or obligations hereunder, may be
assigned, delegated, or otherwise transferred by either Party without the
express prior written consent of the other Party, except to an entity that
succeeds to all or substantially all of the business assets of the assigning
Party, and so long as such entity agrees in writing to be bound by the terms and
conditions of this Agreement. Any attempted assignment or delegation in
contravention of this clause shall be void and unenforceable. The foregoing
notwithstanding, Cubic may assign or otherwise transfer this Agreement to its
parent company or any wholly-owned subsidiary thereof without Recipient’s
consent.







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 18 of 19

 

9.If any material condition or provision contained herein is held to be invalid,
void, or unenforceable by a final judgment of any court of competent
jurisdiction, then the remaining provisions of this Agreement shall remain in
full force and effect and the unenforceable provision shall be deemed modified
to the limited extent required to permit its enforcement in a manner most
closely representing the intention of the Parties as expressed herein.

 

10.The failure to exercise any right under this Agreement shall not be deemed to
be a waiver of such right, and shall not affect the right to enforce each and
every right hereof. The waiver of any breach of any term, provision, covenant,
or condition herein contained shall not be deemed to be a waiver of any
(a) subsequent breach of such term, provision, covenant, or condition or
(b) other term, provision, covenant, or condition.

 

11.This Agreement shall be subject to and construed in accordance with the laws
of the State of California, excluding its conflicts of laws provisions. This
Agreement shall be construed as having been prepared by both Parties. The
Parties waive California Civil Code Section 1654, which states "in cases of
uncertainty not removed by the preceding rules, the language of a contract
should be interpreted most strongly against the party who caused the uncertainty
to exist."

 

12.Recipient acknowledges that, due to the unique nature of Proprietary
Information, there can be no adequate remedy at law for Recipient’s unauthorized
use or disclosure of Proprietary Information in breach of this Agreement and
that such breach will cause immediate and irreparable harm to Cubic. Upon any
such breach or any threat thereof by Recipient, Cubic shall be entitled to
appropriate equitable relief from any court of competent jurisdiction (without
being required to post a bond or other security) and shall be indemnified by
Recipient from any loss or harm (including, without limitation, attorneys’ fees)
in connection with any breach or enforcement of Recipient’s obligations under
this Agreement or the unauthorized use or disclosure of any such Proprietary
Information. Recipient consents to and submits to the jurisdiction of any state
or federal court located within the County of San Diego, California, if Cubic
elects to bring such an action for equitable relief in any such court.

 

13.This Agreement may be executed in counterparts and transmitted by facsimile,
each of which, when so executed and transmitted, shall be deemed to be an
original, and all such counterparts together shall constitute one and the same
document.

 

14.The obligations in this Agreement supplement and do not supersede the terms
and conditions in the Employee Inventions And Secrecy Agreement executed by
Recipient when he was an employee of Cubic. This Agreement may be modified only
by a written amendment executed by duly authorized representatives of each
Party.

 

 

(signatures provided on following page)

 







--------------------------------------------------------------------------------

 

John D. Thomas

July 11, 2017

Page 19 of 19

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

 

 

 

 

 

CUBIC CORPORATION

    

JOHN D. THOMAS

 

 

 

By:

/s/ James R. Edwards

 

Signed:

/s/ John D. Thomas

 

 

 

 

 

Print Name: James R. Edwards

 

Date: July 11, 2017

 

 

 

Title: Sr. Vice President, General Counsel & Secretary

 

Date: July 11, 2017

 

 

 



--------------------------------------------------------------------------------